Name: Commission Regulation (EC) No 1056/97 of 11 June 1997 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (Text with EEA relevance)
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  technology and technical regulations;  transport policy;  land transport;  organisation of transport
 Date Published: nan

 Avis juridique important|31997R1056Commission Regulation (EC) No 1056/97 of 11 June 1997 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (Text with EEA relevance) Official Journal L 154 , 12/06/1997 P. 0021 - 0021COMMISSION REGULATION (EC) No 1056/97 of 11 June 1997 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (1), as last amended by Commission Regulation (EC) No 2479/95 (2), and in particular Article 17 thereof,Whereas it is necessary to eliminate any possibility of fraud in the use of electronic recording equipment in road transport;Whereas Regulation (EC) No 2479/95 makes it compulsory to protect the cables connecting the recording equipment to the transmitter unless equivalent protection against manipulation is guaranteed by other means (for example by electronic monitoring such as signal encryption); whereas a joint consisting of sealed connections is deemed to be continuous;Whereas the recording equipment installed in all new vehicles put into service for the first time after 1 January 1996 has to be in conformity with the present Regulation;Whereas industry and motor-vehicle manufacturers experienced serious problems with the installation of armoured cables in category M 1 and N 1 vehicles, where the speed/distance impulses are generated by integrated sensors or ABS sensors;Whereas these sensors are not designed for the installation of an armoured cable; whereas it is necessary to permit that the armoured cable should not be compulsory for the connection between the sensor and the adaptor but only from the adaptor to the recording equipment; whereas it is consequently necessary to amend the Regulation accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the adaptation of Regulation (EEC) No 3821/85 to technical progress,HAS ADOPTED THIS REGULATION:Article 1 The following paragraphs should be added to point 5 of Chapter V, of Annex I to Regulation (EEC) No 3821/85.'For the purpose of the application of the present point, M 1 and N 1 vehicles are those defined in Part A of Annex II to Council Directive 70/156/EEC (*). For those vehicles that are equipped with tachographs in compliance with the Regulation and are not designed to install an armoured cable between the distance and speed sensors and the recording equipment, then an adaptor shall be fitted as close as possible to the distance and speed sensors.The armoured cable shall be fitted from the adaptor to the recording equipment.(*) OJ No L 42, 23. 2. 1970, p. 1.`Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply as from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 June 1997.For the CommissionNeil KINNOCKMember of the Commission(1) OJ No L 370, 31. 12. 1985, p. 8.(2) OJ No L 256, 26. 10. 1995, p. 8.